DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 10/11/2021; 03/22/2022; 05/04/2022; AND 06/08/2022 has been considered and placed of record in the file.
The information disclosure statement filed 10/11/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no copy of the Foreign Patent Documents and Non-Patent Literature Documents were submitted.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Oath/Declaration
The Oath or Declaration is being considered by examiner and complies with PTO requirements.

Drawings
The drawings are objected to because detailed label of each components in FIG. 4a-4b are missing, such as component 330-a should be labeled as “FIFO”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  
Regarding claim 12, “on” should be changed to -- one -- in line 3; “a driver” should be changed to -- the multi-leg driver -- in line 9; “the driver” should be changed to -- the multi-leg driver -- in line 10; and “the driver” should be changed to -- the multi-leg driver -- in line 11.
Regarding claim 19, “a driver” should be changed to -- the multi-leg driver -- in line 7; “the driver” should be changed to -- the multi-leg driver -- in line 8; and “the driver” should be changed to -- the multi-leg driver -- in line 9.
Appropriate correction is required.

Allowable Subject Matter
Claims 2-11, 13-18, and 20-21 are allowed; claims 12 and 19 are objected.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2:
Claim 2 is drawn to A method, comprising: determining a timing offset between a first transition between a plurality of amplitudes and a second transition between the plurality of amplitudes, the plurality of amplitudes associated with a data signal output from a transmitter coupled with a driver, the first transition corresponding to first data output from the driver and the second transition corresponds to second data output from the driver; initiating an adjustment of a timing output of the first data relative to a timing output of the second data based at least in part on the determined timing offset; and transmitting the data signal based at least in part on initiating the adjustment of the timing output of the first data. Closest prior art, Dreps et al. US 2006/0181303, discloses A method, comprising: determining a timing offset; and adjusting the clock based on the determination. However, prior art of record fails to disclose either alone or in combination the details of A method, comprising: determining a timing offset between a first transition between a plurality of amplitudes and a second transition between the plurality of amplitudes, the plurality of amplitudes associated with a data signal output from a transmitter coupled with a driver, the first transition corresponding to first data output from the driver and the second transition corresponds to second data output from the driver; initiating an adjustment of a timing output of the first data relative to a timing output of the second data based at least in part on the determined timing offset; and transmitting the data signal based at least in part on initiating the adjustment of the timing output of the first data, as claimed in claim 1, in combination with each and every other limitation in the claim. 
Regarding claims 3-11:
Claims 3-11 are allowed as being dependent on claim 2.

	The prior art of record, also does not teach or suggest An apparatus, comprising: a multi-leg driver that comprises a first leg operable to output first data that includes at least one bit and a second leg operable to output second data that includes at least on bit; a first delay component coupled with the first leg of the multi-leg driver; and a controller operable to: determine a timing offset between a first transition between a plurality of amplitudes and a second transition between the plurality of amplitudes, the plurality of amplitudes associated with a data signal output from a transmitter coupled with a driver, App. No.: 17/381,987 PATENT Preliminary Amendment dated October 11, 2021 the first transition corresponding to the first data output from the driver and the second transition corresponds to the second data output from the driver; initiate an adjustment of a timing output of the first data relative to a timing output of the second data based at least in part on the determined timing offset; and transmit the data signal based at least in part of initiating the adjustment of the timing output of the first data  as recited in claims 12 and 19 for the same reason stated in claim 2 above.
Regarding claims 13-18:
Claims 13-18 are allowed as being dependent on claim 12.
Regarding claims 20-21:
Claims 20-21 are allowed as being dependent on claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dreps et al. US 2006/0181303; Liao et al. US 2018/0302264; Moon et al. US 2018/0054134; and Ran US 2014/0169429.

This application is in condition for allowance except for the following formal matters: 
Claim objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE N TIEU whose telephone number is (571)270-1888. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE N TIEU/Primary Examiner, Art Unit 2633